Judge Robertson
delivered the opinion of the Court.
This was a local action, brought in Estill. The defendant plead by attorney, to the jurisdiction, alleging that the supposed trespass was committed in Perry county; a demurrer to this plea being overruled, the court gave judgment in bar of the action.
The judgment ought not to have been in bar, and the court ought to have offered leave to reply to the plea.
It is, therefore, considered by the court, that the judgment of the circuit court be reversed, and the cause remanded for new proceedings.